       Case 5:19-cv-05232-SVK Document 16 Filed 12/18/19 Page 1 of 2



 1
     JONATHAN A. STIEGLITZ, ESQ.
 2   (SBN 278028)
     jonathan.a.stieglitz@gmail.com
 3   THE LAW OFFICES OF
     JONATHAN A. STIEGLITZ
 4   11845 W. Olympic Blvd., Suite 750
     Los Angeles, California 90064
 5   Telephone: (323) 979-2063
     Facsimile: (323) 488-6748
 6
     Attorney for Plaintiff
 7

 8                      UNITED STATES DISTRICT COURT
 9                FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                San Jose Division
10

11
                                                Case No.: 5:19-cv-05232-SVK
12   Gerry Malolot, individually and on
     behalf of all others similarly situated;
13

14                            Plaintiff,
15            -against-
16   A&M Hunsdorfer Enterprises, Inc.
     d.b.a. Cypress Collections
17
     And
18
     Cypress Professional Services, Inc.
19   d.b.a. Cypress Collection Services
     and John Does 1-25.
20
                              Defendant(s).
21
     ___________________________________________________________________
22

23                             STATUS REPORT
     __________________________________________________________________
24
            Per the Court’s Order dated November 14, 2019 [Dkt No. 14], Plaintiff
25

26
     through the undersigned counsel hereby submits the status of service in this case.

27      1. Defendants were served on November 14, 2019.
28
       Case 5:19-cv-05232-SVK Document 16 Filed 12/18/19 Page 2 of 2



 1      2. On December 11, 2019 Plaintiff’s counsel and Defendant’s counsel
 2
           corresponded via telephone and email and Plaintiff consented to a two- week
 3

 4         extension for Defendant to respond to Plaintiff’s complaint.

 5         December 18, 2019
 6

 7                                                       THE LAW OFFICES OF
 8                                                       JONATHAN A. STIEGLITZ
 9                                                 By:         /s/ Jonathan A Stieglitz
10                                                       Jonathan A Stieglitz
11

12

13                            CERTIFICATE OF SERVICE
14
           I hereby certify that on December 18, 2019, I electronically filed the
15

16   foregoing with the Clerk of the Court using CM/ECF. I also certify that the
17   foregoing document is being served this day on all counsel either via transmission
18
     of Notices of Electronic Filing generated by CM/ECF or in some other authorized
19

20   manner for those counsel or parties who are not authorized to receive electronically
21
     Notices of Electronic Filing.
22

23

24                                                 By:         /s/ Jonathan A Stieglitz
                                                         Jonathan A Stieglitz
25

26
27

28
                                             -2-
